Response to Arguments
1.	As pointed out by Applicant, the Office Action summary (PTO-326 form) had an error. It has been corrected in the PTO-303 form. As indicated in the Final Office actions, Claims 1-2, 4-9, 11, 16-17 and 19 are rejected, and claims 3,10,12-15,18 and 20 are allowable. Regarding claim 10, it is depends upon on claim 3, which is allowable, and therefore, claim 10 is allowable.
2.	Regarding claim 1, Applicant's arguments have been fully considered but are not persuasive. Applicant argues that the cited references, Smith and Zeng, do not disclose the limitations of amended claim 1. 
The Examiner respectfully disagrees with Applicant’s arguments. In the Final Office action, Smith’s Figs. 2 and 3 are cited to teach claim 1. Take Smith’s Fig. 2 as an example, which is reproduced below for reference. 

    PNG
    media_image1.png
    609
    1231
    media_image1.png
    Greyscale

Smith (Fig. 2) discloses a screen module, comprising: 
a first light blocking layer 204, a substrate 206, and a reflection layer 208; 

a first aperture array comprises a plurality of first apertures 226 disposed on the first light blocking layer 204, and each first aperture 226 is used to allow light reflected by a finger 212 to the reflection layer 208 to pass through; and 
the reflection layer 208 is configured to reflect, to the imaging unit 202, the light passing through the first aperture 226;
wherein the first light blocking layer 204 is in contact with the substrate 206.
Therefore, Smith (Fig. 2) discloses the limitations of the claim 1. Take Smith’s Fig. 3 as another example, which is reproduced below for reference. 

    PNG
    media_image2.png
    712
    1155
    media_image2.png
    Greyscale

Smith (Fig. 3) discloses a screen module, comprising: 
a first light blocking layer 312; a display substrate A including a LC panel 314 and a TFT substrate 324, and a reflection layer 332; 

a first aperture array comprising a plurality of first apertures 328 disposed on the first light blocking layer 312, and each first aperture 328 is used to allow light 340 reflected by a finger 212 to the reflection layer 332 to pass through; and 
the reflection layer 332 is configured to reflect, to the imaging unit 320, the light passing through the first aperture apertures 328;
wherein the first light blocking layer 312 is in contact with the LC panel 314 of the display substrate A.
Regarding Smith’s Fig. 3, applicant argues that “In Smith, as shown in FIG. 3A, the detector element 320 and the TFT 322 are disposed on TFT layer 324. This assumes arguendo that the TFT layer 324 is a substrate. However, the TFT layer 324 is not in contact with the black matrix 312 (which the Examiner equates to the claimed first light blocking layer. Instead, the TFT layer 324 is in contact with the liquid crystal 314 and the pixel electrode 316. It is the liquid crystal 314, which is a different and separate layer from the TFT layer 324, which is in contact with the black matrix 312”. Applicant appears to misinterpret the Examiner’s interpretation of Smith’s Fig. 3. As indicated in the Final Office action (pages 2-3), a display substrate includes a LC panel 314 and a TFT substrate 324. The LC panel 314 acts as a substrate to support the light blocking layer 312. In other words, Smith’s Fig. 3 teaches the first light blocking layer 312 is in contact with the LC panel 314 of the display substrate A. Therefore, Smith (Fig. 3) discloses the limitations of the claim 1.

With respect to Zeng, FIGs. 6 and 8 show the light sensitive device 102, which the Examiner equates with the claimed imaging unit array, is not on the substrate A (as indicated in the Office Action as being in FIG. 6), nor on the substrate B (as indicated in the Office Action as being in FIG. 8). Instead, the light sensitive device is on the light shielding layer 104 on a side of the light shielding layer 104 opposite to the side of the light shielding layer 104 facing the substrate A or substrate B”.
The examiner respectfully disagrees with applicant’s arguments. Claim 1 recites the limitation “an imaging unit array disposed on the substrate”. Zeng (e.g., Fig. 6 or Fig. 8) discloses an imaging array 102 disposed not only on the light shielding layer 104 but also on the substrate A (Fig. 6) or the substrate B (Fig. 8). 

    PNG
    media_image3.png
    369
    1046
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    327
    1011
    media_image4.png
    Greyscale

Annotated versions of Zeng’s Figs. 6 and 8


/YUZHEN SHEN/Primary Examiner, Art Unit 2691